Citation Nr: 1046756	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the 
March 1969 rating decision that did not adjudicate and grant 
service connection for a retained bullet in the right lung.

2.  Entitlement to an effective date earlier than February 14, 
2007, for an award of service connection, and a 20 percent 
rating, for traumatic chest wall injury with a retained bullet in 
the right lung.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to January 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2009, the Veteran testified during a Video Conference 
hearing before the undersigned Veterans Law Judge. A transcript 
of that hearing is of record.

Based on the Veteran's testimony and the nature of the case, the 
Board finds the issue of clear and unmistakable error (CUE) to be 
inextricably intertwined with the issue of an earlier effective 
date (EED).

These matters were previously before the Board in April 2009, 
when the Board denied the Veteran's claims.  The Veteran appealed 
the April 2009 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in August 
2010, the Court vacated the Board's April 2009 decision with 
regard to the above two claims and remanded the case to the Board 
for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The claims file contains a September 1968 clinical narrative 
summary, from the Memphis Tennessee Naval Hospital, of the 
Veteran's treatment from June 1968 to August 1968.  The summary 
reflects that the Veteran received a gunshot wound on June 5, 
1968 in the Republic of Vietnam, for which he was treated and 
subsequently transferred to the 249th General Hospital in Japan.  
A November 1968 Medical Board record reflects that the Veteran 
was admitted to the Naval Hospital at Memphis on June 24, 1968, 
was subsequently sent on convalescent leave, and did not return 
to the Memphis Naval Hospital.  On July 15, 1968, he was admitted 
to the Air Force Hospital, McConnell Air Force Base, Kansas.  On 
July 18, 1968, he was transferred and admitted to the Naval 
Hospital, Great Lakes, Illinois.   

The claims file does not contain treatment records from Vietnam, 
Japan, Memphis Naval Hospital, McConnell Air Force Base, or Great 
Lakes Naval Hospital facility.  The Board finds that VA should 
attempt to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
facility, to include directly contacting the 
specific treating facility, as appropriate, 
and request copies of all service treatment 
records (STRs) for the Veteran and all 
clinical (inpatient) records for the Veteran  
for treatment in Vietnam from June 5, 1968 
through June 24, 1968; the 249th General 
Hospital, Japan from June 5, 1968 through 
June 24, 1968; Memphis, Tennessee Naval 
Hospital from June 24, 1968 through July 15, 
1968; McConnell Air Force Base Hospital from 
July 15,1968 through July 18, 1968; and the 
Great Lakes Naval Hospital, Illinois, from 
July 18, 1968 through January 30, 1969.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  All 
documents received by VA should be associated 
with the claims folder.

2.  Thereafter, readjudicate the issues on 
appeal, considering all evidence received 
since the November 2008 statement of the case.  
If either benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


